250 S.W.3d 423 (2008)
David CALLAWAY, Sr., Appellant,
v.
CITY OF BRENTWOOD, Missouri, and Second Injury Fund, Respondents.
No. ED 89944.
Missouri Court of Appeals, Eastern District, Division Three.
March 18, 2008.
Motion for Rehearing and/or Transfer Denied April 21, 2008.
Application for Transfer Denied May 20, 2008.
Donald K. Murano, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon Atty. Gen., Kevin A. Nelson, Assistant Attorney General, Mark R. Bates, St. Louis, MO, for respondent.
Before Roy L. Richter, P.J., Clifford H. Ahrens, J., and Glenn A. Norton, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 21, 2008.

ORDER
PER CURIAM.
David Calloway appeals the final award of the Labor and Industrial Relations Commission denying his worker's compensation claim. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).